ON REHEARING.
We have again carefully examined the briefs and the record in this case and have concluded that the result reached on the original submission was correct. Therefore, we adopt the opinion of the court rendered at that time, with the exception of the statement contained therein, that the case was tried, without objection, as one in equity.
On a re-examination of the record we find that there was an objection made by the plaintiff to the action of the court in transferring the cause to the equity docket. However, assuming that the case is one not for equitable jurisdiction, but should have been tried as a law case, plaintiff is in no position to complain. [Reid v. Brotherhood of Railroad Trainmen, 232 S.W. 185.]
The judgment is reversed. All concur.